          Case 1:21-cr-00160-RDB Document 15 Filed 06/26/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
        v.                                       *    CRIMINAL NO. RDB 21-160
                                                 *
 “JOHN DOE”,                                     *
    a/k/a “Hugo Balboa”,                         *
                                                 *
     Defendant                                   *
                                                 *
                                              *******

              GOVERNMENT’S CONSENT MOTION TO EXCLUDE TIME
                    PURSUANT TO THE SPEEDY TRIAL ACT

       Comes now the United States of America, by and through its counsel, Jonathan F. Lenzner,

the Acting United States Attorney for the District of Maryland, and Adam K. Ake, Assistant United

States Attorney for said district, with the consent of Defendant’s counsel, respectfully submits this

Motion to Exclude Time Pursuant to the Speedy Trial Act, and moves to exclude time from the

speedy trial calculations pursuant to 18 U.S.C. § 3161(h).

        On May 12, 2021, a Grand Jury sitting in this District returned a three-count Indictment

charging Defendant with Passport Fraud in violation of 18 U.S.C. § 1542; Social Security Number

Misuse in violation of 42 U.S.C. § 408(a)(7); and Aggravated Identity Theft in violation of 18

U.S.C. 1028A. Defendant was arrested on May 14, 2021 and identified himself as Jose Martinez,

a Honduran national. He was presented for an initial appearance before this Court on May 17,

2021, at which time the Federal Public Defender was appointed to represent him.

       Subsequently, the government disclosed discovery in this case and provided Defendant

with a plea offer.     After reviewing both with counsel, Defendant elected to accept the

Government’s plea offer and does not expect to file any motions in this case. The parties have
          Case 1:21-cr-00160-RDB Document 15 Filed 06/26/21 Page 2 of 3



scheduled a Rule 11 plea entry before this Court on August 10, 2021, the earliest date that available

given the Court’s calendar.

       Because there are no pending motions, the case will exhaust the Speedy Trial Act’s 70 day

period for commencing trial on August 5 unless some period of time is excluded from calculations

under the Act. Recognizing that, and with consent of counsel for Defendant, the Government

moves to exclude the period between June 25 and August 10, 2021, from Speedy Trial Act

calculations and asks the Court to find that doing so will serve “the ends of justice” and “outweigh

the best interest of the public and the defendant in a speedy trial,” 18 U.S.C. § 3161(h)(7)(A). In

the present case, COVID-related backlogs have complicated the Court’s calendar, despite the

parties’ relatively prompt resolution of the case well within STA timelines; that said, until the

Defendant actually enters his plea, the parties formally remain in plea negotiations. Section 3161

has been interpreted to include a number of different proceedings and events concerning a

defendant, including “delays resulting from plea negotiations.” United States v. Ford, 288 Fed.

Appx. 54, 58 (4th Cir. 2008) (unpublished) (approving exclusion of time spent on plea

negotiations); United States v. Fabian, 798 F. Supp. 2d 647, 673 (D. Md. 2011) (same).

       For this reason, the Court should enter an order finding the time between June 25 and

August 10, 2021, excludable time under 18 U.S.C. § 3161(h)(7). However, nothing in the Court’s

order should preclude a finding that other provisions of the Speedy Trial Act dictate that additional

time periods are excluded from the period within which trial must commence. A proposed Order

is submitted herewith.




                                                 2
Case 1:21-cr-00160-RDB Document 15 Filed 06/26/21 Page 3 of 3



                                  Respectfully submitted,


                                  Jonathan F. Lenzner
                                  Acting United States Attorney


                            By: _____/s/_________________________
                                  Adam K. Ake
                                  Assistant United States Attorney




                              3
